Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to claims received on 1/8/2021.

Reasons for Allowance
Claims 21-40 are allowed; the following is an examiner’s statement of reasons for allowance: claim 31, a method claim, is the broadest independent claim; furthermore, all claimed steps must be performed, because there are no contingent steps as defined in MPEP 2111.04 under “contingent limitations”. Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), sets precedent for an analysis of contingent claim limitations in the context of method claims. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed". In contrast, in the instant case, method claim 31 recites: “initiating a wireless call in response to a command from a first user” – this limitation is interpreted as an unconditional step required to take place, i.e., the command from the first user will occur at a given point in time.
In claims 21-30, claimed "audio/voice device" is not a nonce word: "audio/voice device" is a portable electronic device, in light of the specification and drawings, emphasis none of the limitations invokes interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See MPEP 2181: "If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f) will not apply"; Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph).
Oh et al (patent number 8,428,654), hereinafter Oh, teaches (please refer to Oh Fig. 12) a smart phone app which can receive predefined voice commands (e.g., "video call") from a user, recognizes these voice commands, and executes a `video call function` in response; Oh also enables a user to start a call by touching a menu option or by pressing a button on the terminal; Oh can recognize user voice commands during an on-going call, distinguishing them from call content, and executing these user voice commands: the app compares a recognized voice command with the voice command stored in a database, for instance, a sentence spoken by a user during an on-going call, such as `Have you ever listened to the music?` can be detected; if the `music` among the entire call content is a preset voice command, the app then executes the corresponding menu; Oh Fig. 8 represents both a caller and a callee's voice commands being recognized, as required by the independent claims.

    PNG
    media_image1.png
    690
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    482
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    578
    714
    media_image3.png
    Greyscale

Kim et al (publication number 2015/0302855), hereinafter Kim, teaches (please refer to Kim Fig. 1, 5) a voice assistant application which can recognize speech commands such as "how's the weather today?"; upon recognizing the speech command, the voice assistant application performs a search function for the weather over the Internet and displays weather information for the user, which addresses the claim 

    PNG
    media_image4.png
    400
    516
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    553
    440
    media_image5.png
    Greyscale

Thomas et al (publication number 2012/0108221), hereinafter Thomas, teaches (please refer to Thomas Fig. 1, 4) a teleconferencing app where multiple users are connected via one bridge call; the app can recognize end execute predefined commands from any one of the users. The purpose is for the app to conduct internet searches based on topics spoken by participants, and display internet search results, which can aid the participants during the conversation.

    PNG
    media_image6.png
    506
    571
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    551
    390
    media_image7.png
    Greyscale


Both independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.


/RONALD EISNER/
Primary Examiner, Art Unit 2644